MASSROOTS, INC.

SUBSCRIPTION AGREEMENT FOR THE PURCHASE OF SECURITIES

MASSROOTS, INC., a Delaware corporation (the “Company”), is offering (this
“Offering”) for sale to “accredited investors” as the term is defined under
Regulation D promulgated under the Securities Act of 1933, as amended (the
“Act”), shares of its Common Stock (“Common Stock”) and warrants to purchase
Common Stock (“Warrants”, together with the Common Stock and the shares of
Common Stock issuable upon exercise of the Warrants, the “Securities”) for the
purchase price noted below. There is no minimum investment by any one investor.

Subscription Procedures

(a)       The undersigned hereby subscribes to purchase _____________ shares of
Common Stock and a Warrant to purchase _____________ shares of Common Stock. The
undersigned agrees to pay an aggregate of $____________ as the subscription
amount for the Securities being purchased hereunder (the “Subscription Amount”).

(b)       To subscribe, the undersigned must:

(i) complete and sign this Subscription Agreement; and

(ii)complete and sign the accompanying Confidential Prospective Purchaser
Questionnare (Subscription Agreement, together with the Confidential Prospective
Purchaser Questionnare collectively referred to as the “Subscription
Documents”);

(iii)return the completed and signed Subscription Documents on behalf of the
Company at the following address:

[ ]

 

(iv)Deliver a check payable to “MassRoots, Inc.” for an amount equal to the
aggregate amount of Common Stock subscribed for in this offering.

Or wire the funds to:

[ ]

(c)       Unless terminated earlier, by the Company, in its sole discretion, the
Offering is scheduled to terminate on December 29, 2017, 5:00 p.m., New York
time and in the Company’s sole discretion without notice may be extended (the
“Offering Period”).

(d)       The Company will hold a closing on and issue the Securities upon the
receipt and acceptance of the Subscription Documents and the Subcription Amount
(each a “Closing”). The date of each such Closing is referred to herein as the
Closing Date.

(e)       All subscription proceeds will be deposited into the Company’s bank
account as provided herein. Upon each Closing, the funds, subject to the payment
of the expenses and fees incurred in connection with this Offering, will be
immediately available to the Company. In the event that an investor’s
subscription is rejected by the Company, or this Offering is terminated for any
reason without a closing, subscription proceeds will be promptly refunded
without interest thereon or deduction therefrom.

  

 



Prospective Investors should retain their own professional advisors to review
and evaluate the economic, tax, and other consequences of an investment in the
Company.

THE SECURITIES OFFERED HEREBY, HAVE NOT BEEN FILED OR REGISTERED WITH OR
APPROVED BY THE SECURITIES AND EXCHANGE COMMISSION (THE “COMMISSION”), NOR HAS
THE COMMISSION PASSED UPON THE ACCURACY OR ADEQUACY OF THE OFFERING MATERIALS.
NO STATE SECURITIES LAW ADMINISTRATOR HAS PASSED ON OR ENDORSED THE MERITS OF
THIS OFFERING OR THE ACCURACY OR THE ADEQUACY OF THE OFFERING MATERIALS. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE MADE AVAILABLE TO
ACCREDITED INVESTORS, AS DEFINED IN REGULATION D AND RULE 501 PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”) AND UP TO THIRTY-FIVE
NON-ACCREDITED INVESTORS. THE SECURITIES OFFERED HEREBY ARE BEING OFFERED
PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE 1933 ACT AND
APPLICABLE STATE SECURITIES LAWS FOR NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT
THE NUMBER AND TYPES OF INVESTORS TO WHICH THE OFFERING WILL BE MADE AND
RESTRICT SUBSEQUENT TRANSFERS OF THE INTERESTS.

THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.

NO SECURITIES MAY BE RESOLD OR OTHERWISE DISPOSED OF BY AN INVESTOR UNLESS, IN
THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY, REGISTRATION UNDER THE
APPLICABLE FEDERAL OR STATE SECURITIES LAWS IS NOT REQUIRED OR COMPLIANCE IS
MADE WITH SUCH REGISTRATION REQUIREMENTS.

THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS, AGREES TO RETURN
THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF THE SECURITIES
OFFERED HEREBY.

ANY OFFERING MATERIALS SUBMITTED IN CONNECTION WITH THE PRIVATE PLACEMENT OF THE
SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED. ANY
REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS IN WHOLE OR IN PART, OR
THE DIVULGENCE OF ANY OF THEIR CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIM/HERSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR
STATE SECURITIES LAWS.

 

 

NASAA UNIFORM LEGEND

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE 1933 ACT, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME.

The undersigned acknowledges that the Securities will not be registered under
the 1933 Act, or the securities laws of any State, that absent an exemption from
registration contained in those laws, the issuance and sale of such Securities
would require registration, and that the Company's reliance upon such exemption
is based upon the undersigned's representations, warranties, and agreements
contained in the Offering Materials (as defined below).

1.       The undersigned represents, warrants, and agrees as follows:

(a)       The undersigned agrees that this Subscription Agreement is and shall
be irrevocable.

(b)       The undersigned has carefully read this Subscription Agreement, the
Warrant and the Confidential Prospective Purchaser Questionnaire (collectively
the “Offering Materials”), all of which the undersigned acknowledges have been
provided to the undersigned. The undersigned has been given the opportunity to
ask questions of, and receive answers from the Company concerning the terms and
conditions of this Offering and the Offering Materials and to obtain such
additional written information, to the extent the Company possesses such
information or can acquire it without unreasonable effort or expense, necessary
to verify the accuracy of the same as the undersigned desires in order to
evaluate the investment. The undersigned further acknowledges that the
undersigned fully understands the Offering Materials, and the undersigned has
had the opportunity to discuss any questions regarding any of the Offering
Materials with the undersigned’s counsel or other advisor. Notwithstanding the
foregoing, the only information upon which the undersigned has relied is that
set forth in the Offering Materials and the undersigned’s own independent
investigation. The undersigned acknowledges that the undersigned has received no
representations or warranties from the Company or its employees, director, or
agents in making this investment decision other than as set forth in the
Offering Materials.

(c)       The undersigned is aware that the purchase of the Securities is a
speculative investment involving a high degree of risk and that there is no
guarantee that the undersigned will realize any gain from this investment, and
that the undersigned could lose the total amount of the undersigned's
investment.

(d)       The undersigned understands that no federal or state agency has made
any finding or determination regarding the fairness of this Offering of the
Securities for investment, or any recommendation or endorsement of this Offering
of the Securities.

(e)        The Undersigned is an “accredited investor” as that term is defined
in Rule 501(a) of Regulation D under the 1933 Act. The Undersigned has such
knowledge and experience in financial and business matters that it is capable of
evaluating the merits and risks of the purchase of the Securities. The
Undersigned is not registered as a broker or dealer under Section 15(a) of the
1934 Act, affiliated with any broker or dealer registered under Section 15(a) of
the Securities Exchange Act of 1934, as amended, or a member of the Financial
Industry Regulatory Authority.

(f)       Each of this Agreement and the Offering Materials have been duly and
validly authorized, executed and delivered on behalf of the Undersigned and is a
valid and binding agreement of the Undersigned enforceable against the
Undersigned in accordance with their terms, subject as to enforceability to
general principles of equity and to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies. The Undersigned has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and the Offering
Materials and each other agreement entered into by the parties hereto in
connection with the transactions contemplated by this Agreement.

  

 



(g)       The execution, delivery and performance of this Agreement and the
Offering Materials by the Undersigned and the consummation by the Undersigned of
the transactions contemplated hereby and thereby will not (i) result in a
violation of the certificate of incorporation, by-laws or other documents of
organization of the Undersigned, (ii) conflict with, or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Undersigned
is bound, or (iii) result in a violation of any law, rule, regulation or decree
applicable to the Undersigned.

(h)       The Undersigned understands that there is no public trading market for
the Securities, and the Securities must be held indefinitely unless and until
such Securities is registered under the 1933 Act or an exemption from
registration is available. The Undersigned has been advised or is aware of the
provisions of Rule 144 promulgated under the 1933 Act.

 

(i)       The Undersigned understands that the Securities is being offered and
sold in reliance on a transactional exemption from the registration requirements
of Federal and state securities laws and that the Company is relying upon the
truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of the Undersigned set forth herein in order
to determine the applicability of such exemptions and the suitability of the
Undersigned to acquire the Securities.

 

(j)        The undersigned is purchasing the Securities for the undersigned's
own account, with the intention of holding the Securities, with no present
intention of dividing or allowing others to participate in this investment or of
reselling or otherwise participating, directly or indirectly, in a distribution
of the Securities, and shall not make any sale, transfer, or pledge thereof
without registration under the Act and any applicable securities laws of any
state or unless an exemption from registration is available under those laws.

(k)       The undersigned represents that the undersigned, if an individual, has
adequate means of providing for his or her current needs and personal and family
contingencies and has no need for liquidity in this investment in the
Securities. The undersigned has no reason to anticipate any material change in
his or her personal financial condition for the foreseeable future.

(l)       The undersigned is financially able to bear the economic risk of this
investment, including the ability to hold the Securities indefinitely or to
afford a complete loss of the undersigned’s investment in the Securities.

(m)       The undersigned represents that the undersigned's overall commitment
to this investment is not disproportionate to the undersigned's net worth, and
the undersigned's investment in the Securities will not cause such overall
commitment to become excessive. The undersigned understands that the statutory
basis on which the Securities are being sold to the undersigned and others would
not be available if the undersigned's present intention were to hold the
Securities for a fixed period or until the occurrence of a certain event. The
undersigned realizes that in the view of the Commission, a purchase now with a
present intent to resell by reason of a foreseeable specific contingency or any
anticipated change in the market value, or in the condition of the Company, or
that of the industry in which the business of the Company is engaged or in
connection with a contemplated liquidation, or settlement of any loan obtained
by the undersigned for the acquisition of the Securities, and for which such
Securities may be pledged as security or as donations to religious or charitable
institutions for the purpose of securing a deduction on an income tax return,
would, in fact, represent a purchase with an intent inconsistent with the
undersigned's representations to the Company and the Commission would then
regard such sale as a sale for which the exemption from registration is not
available. The undersigned will not pledge, transfer, or assign this
Subscription Agreement.

(m)       The undersigned represents that the funds provided for this investment
are either separate property of the undersigned, community property over which
the undersigned has the right of control, or are otherwise funds as to which the
undersigned has the sole right of management.

(n)       FOR PARTNERSHIPS, CORPORATIONS, TRUSTS, OR OTHER ENTITIES ONLY: If the
undersigned is a partnership, corporation, trust, or other entity, (i) the
undersigned has enclosed with this Subscription Agreement appropriate evidence
of the authority of the individual executing this Subscription Agreement to act
on its behalf (e.g., if a trust, a certified copy of the trust agreement; if a
corporation, a certified corporate resolution authorizing the signature and a
certified copy of the articles of incorporation; or if a partnership, a
certified copy of the partnership agreement), (ii) the undersigned represents
and warrants that it was not organized or reorganized for the specific purpose
of acquiring the Securities, (iii) the undersigned has the full power and
authority to execute this Subscription Agreement on behalf of such entity and to
make the representations and warranties made herein on its behalf, and (iv) this
investment in the Company has been affirmatively authorized, if required, by the
governing board of such entity and is not prohibited by the governing documents
of the entity.

  

 



(o)       The address shown under the undersigned's signature at the end of this
Subscription Agreement is the undersigned's principal residence if he or she is
an individual, or its principal business address if a corporation or other
entity.

(p)       The undersigned has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Securities.

(q)       The undersigned acknowledges that the certificates for the Securities
which the undersigned will receive will contain a legend substantially as
follows:

“THE SECURITIES WHICH ARE REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED,
HYPOTHECATED OR OTHERWISE DISPOSED OF UNTIL A REGISTRATION STATEMENT WITH
RESPECT THERETO IS DECLARED EFFECTIVE UNDER SUCH ACT, OR THE COMPANY RECEIVES AN
OPINION OF COUNSEL FOR THE COMPANY THAT AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT IS AVAILABLE.”

2.       The undersigned expressly acknowledges and agrees that the Company is
relying upon the undersigned's representations contained in the Offering
Materials.

3.       The undersigned subscriber acknowledges that the undersigned
understands the meaning and legal consequences of the representations and
warranties which are contained herein and hereby agrees to indemnify, save and
hold harmless the Company and its officers, directors and counsel, from and
against any and all claims or actions arising out of a breach of any
representation, warranty or acknowledgment of the undersigned contained in any
of the Offering Materials. Such indemnification shall be deemed to include not
only the specific liabilities or obligations with respect to which such
indemnity is provided, but also all reasonable costs, expenses, counsel fees and
expenses of settlement relating thereto, whether or not any such liability or
obligation shall have been reduced to judgment. In addition, the undersigned's
representations, warranties, and indemnification contained herein shall survive
the undersigned's purchase of the Securities hereunder. The undersigned
specifically acknowledges that he has reviewed the risks set forth in the
Offering Materials, as well as the financial statements included therein.

4.       The Company represents that it has been duly and validly incorporated
and is validly existing and in good standing as a corporation under the laws of
the State of Delaware. The Company represents that it has all requisite power
and authority, and all necessary authorizations, approvals and orders required
as of the date hereof to own its properties and conduct its business and to
enter into this Subscription Agreement and the other Offering Materials and to
be bound by the provisions and conditions hereof or therein. The Company further
represents that the securities offered hereby are being offered pursuant to an
exemption from the registration requirements of the 1933 Act and applicable
state securities laws for nonpublic offerings.

5.       The undersigned agrees and acknowledges that the Company has the right
to utilize the services of a placement agent and if utilized, may receive a cash
commission, at a rate that is compatible with industry standards, from the
Securities sold by such placement agent.

6.       Except as otherwise specifically provided for hereunder, no party shall
be deemed to have waived any of his, her, or its rights hereunder or under any
other agreement, instrument, or papers signed by any of them with respect to the
subject matter hereof unless such waiver is in writing and signed by the party
waiving said right. Except as otherwise specifically provided for hereunder, no
delay or omission by any party in exercising any right with respect to the
subject matter hereof shall operate as a waiver of such right or of any such
other right. A waiver on any one occasion with respect to the subject matter
hereof shall not be construed as a bar to, or waiver of, any right or remedy on
any future occasion. All rights and remedies with respect to the subject matter
hereof, whether evidenced hereby or by any other agreement, instrument, or
paper, will be cumulative, and may be exercised separately or concurrently.

7.       The parties have not made any representations or warranties with
respect to the subject matter hereof not set forth herein, and this Subscription
Agreement, together with any instruments executed simultaneously herewith,
constitutes the entire agreement between them with respect to the subject matter
hereof. All understandings and agreements heretofore existing between the
parties with respect to the subject matter hereof are merged in this
Subscription Agreement and any such instrument, which alone fully and completely
express their agreement.

  

 



8.       The shares of Common Stock sold in the Offering, including the Shares
of Common Stock underlying the Warrants, will be included in a registration
statement on Form S-1 to be filed with the U.S. Securities and Exchange
Commission (the “SEC”) within thirty (30) days after the final Closing of the
Offering, and the Company will use its commercially reasonable efforts to have
the registration statement declared effective by the SEC within ninety (90) days
after the filing of such registration statement.

9.       This Subscription Agreement may not be changed, modified, extended,
terminated, or discharged orally, but only by an agreement in writing, which is
signed by all of the parties to this Subscription Agreement.

10.       The parties agree to execute any and all such other and further
instruments and documents, and to take any and all such further actions
reasonably required to effectuate this Subscription Agreement and the intent and
purposes hereof.

11.       If any provision or any portion of any provision of this Subscription
Agreement or the application of any such provision or any portion thereof to any
person or circumstance, shall be held invalid or unenforceable, the remaining
portion of such provision and the remaining portion of such provision as is held
invalid or unenforceable to persons or circumstances other than those as to
which it is held invalid or unenforceable, shall not be affected thereby.

12.       This Subscription Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware and the undersigned hereby
consents to the jurisdiction of the courts of the State of Colorado and/or the
United States District Court for Colorado.

 

 

 

 

ALL SUBSCRIBERS MUST COMPLETE A COPY OF THIS PAGE

__________________________

(Print Name of Subscriber)

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement on
this ____ day of ________, 2017.

Securities Subscription Amount $______

1. |__| Individual

2. |__| Joint Tenants with Right of Survivorship

3. |__| Community Property

4. |__| Tenants in Common

5. |__| Corporation/Partnership

6. |__| IRA of________________

7. |__| Trust

Date Opened ___________

8. |__| As A Custodian For________________

Under the Uniform Transfer to Minors Act of the

State of ___________

9. |__| Married with Separate

Property

10. |__| Keogh of ____________



  

 

EXECUTION BY SUBSCRIBER WHO IS A NATURAL PERSON

________________ ___________________

Exact Name in Which Title is to be Held

 

Signature

 

____________ ______

Name (Please Print)

______________________ __________

Title of Person Executing Agreement

_____________________________________ ______

Address: Number and Street

_____________ _____________________________________________

City State Zip Code

_________________

Social Security Number

Accepted this ___ day of _______, 2017, on behalf of MASSROOTS, INC.

 

 

By: _____________________________

Name:

Title:

 

 

 

EXECUTION BY SUBSCRIBER WHICH IS A CORPORATION,

PARTNER, TRUST, ETC.

___ ___________________ _______

Exact Name in Which Title is to be Held

______________ __________

Signature)

___ ___________________ _______

Name (Please Print)

___ ___________________ _______

Title of Person Executing Agreement

___ ___________________ _______

Address: Number and Street

___ ___________________ _______

City State Zip Code

___ ___________________ _______

Tax Identification Number

 

Accepted this ___ day of _______, 2017, on behalf of MASSROOTS, INC.

 

By: ________________________

Name:

Title:

 

  

